DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "a bonding hot-melt adhesive" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10-12 are dependent of claim 9, thus they carry similar deficiency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US Pub. No.: 2007/0298682 A1) (hereinafter Liu).
Regarding claims 9 and 10, Liu discloses a method for manufacturing a core-material containing garment by using a core material configured to alter body shape, the method comprising 
A core material application step of applying a reactive hot-melt adhesive (29) to fabric (19) (Fig. 1a; ¶0071-¶0076). The formed core material has been applied hot-melt adhesive film (47) (corresponding to bonding hot-melt) is used for laminating the outer and inner plies (19) corresponding to drying step) (¶0079). Liu is silent about feeding step of feeding fabric in a wound state onto a table without relaxing or substantially relaxing the fabric. However, it is well known within the art to unwind fabric material from a rolled material. The benefit of doing so would have been to allow the supply material to be transported at manufacturing site easily.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 9 above, and further in view of Litchholt et al. (US Pat. No.: 5,389,168) (hereinafter Litchholt).
Regarding claims 11 and 12, the limitations of claims 9 are taught by Liu as cited above. Liu is silent about mixing nitrogen gas with reactive hot-melt adhesive and the use of hot-melt adhesive applicator.
Abbott also discloses a method of making garment. The method disclose using hot-melt adhesive (16) which can be foamed to control the thickness and/or porosity of adhesive layer (¶0049). The adhesive applicator (20) provided with resin discharge unit (24) that is movable in at least two axial directions of vertical and horizontal direction (Fig.3; ¶0030). Abbott is silent about the use of nitrogen gas to foam hot-melt adhesive. However, it is well known within the 
Given the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to foam the hot-melt adhesive with nitrogen as taught by the combined teaching of Abbott and Litchholt within the method of manufacturing garment as taught by Liu. The benefit of doing so would have been to control the thickness and porosity of the final product.
Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive.
Argument 1: 
The present invention uses reactive hot-melt adhesive and Liu uses a generic hot-melt adhesive. The reactive hot-melt adhesive cures in response to moisture. The adhesive of Liu requires cooling to solidify. 
Response 1: 
The examiner respectfully disagrees. Claim 1 fails to recite reactive hot-melt adhesive cure in response to moisture. The phrase “reactive” very broad and open to interpretation. Applying heat and pressure to adhesive can cause the adhesive to react. Thus, the adhesive taught by Liu is understood as reactive hot-melt adhesive. The phrases cooling, drying and curing are synonymous to act of bonding two substrate via adhesive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VISHAL I PATEL/             Primary Examiner, Art Unit 1746